50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl WILKINS, Plaintiff--Appellant,v.William L. SMITH, Warden, MHC-Jessup;  Merry Coplin, DeputyCommissioner, Division of Correction, Defendants--Appellees,andSteve HOUSEBURGER, Hospital Administrator, MCI-Jessup;  BobFeeney, Hospital Administrator, MHC-Jessup;  Mildred Cook,R.N. Supervisor, MHC-Jessup;  Lloyd Gatherum, RegionalManager, Jessup Complex;  Michael Braves, Medical Director,MHC-Jessup;  E. Sohr, Medical Director, ECIEastern;  RobertGranger, Medical Director, Maryland Penitentiary;  JacobRoberts, Regional Manager, Maryland Penitentiary;  AnthonyBruno, Medical Director, MCI-Jessup;  Dennis Hughes,Hospital Administrator, Maryland Penitentiary;  LarryLinton, Hospital Administrator, MHC-Jessup;  Lisa Chair,Licensed Practical Nurse, MHC-Jessup;  Correctional MedicalSystems, MHC-Jessup, Defendants.Earl WILKINS, Plaintiff--Appellant,v.Bob FEENEY, Hospital Administrator, MHC-Jessup;  MildredCook, R.N. Supervisor, MHC-Jessup;  Lloyd Gatherum, RegionalManager, Jessup Complex;  William L. Smith, Warden,MHC-JESSUP;  Merry Coplin, Deputy Commissioner, Division ofCorrection, Defendants--Appellees,andSteve HOUSEBURGER, Hospital Administrator, MCI-Jessup;Michael Braves, Medical Director, MHC-Jessup;  E. Sohr,Medical Director, ECI-Eastern;  Robert Granger, MedicalDirector, Maryland Penitentiary;  Jacob Roberts, RegionalManager, Maryland Penitentiary;  Anthony Bruno, MedicalDirector, MCI-Jessup;  Dennis Hughes, HospitalAdministrator, Maryland Penitentiary;  Larry Linton,Hospital Administrator, MHC-Jessup;  Lisa Chair, LicensedPractical Nurse, MHC-Jessup;  Correctional Medical Systems,MHC-Jessup, Defendants.
Nos. 94-7498, 95-6011.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995.Decided:  March 21, 1995.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA94-1555)
D.Md.
DISMISSED.
Earl Wilkins, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;  Philip Melton Andrews, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders granting summary judgment for six of the fifteen Defendants in this civil rights action.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeals as interlocutory.  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellant's motion for counsel is also denied.

DISMISSED